DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 08/30/21 has been acknowledged.
Applicant amended Abstract and Specification of the application to overcome their objections presented by a Non-Final Rejection mailed 06/02/21. Applicant further amended Claims 1, 3, 4, 8, 11, 12, and 16-18 to overcome their rejections under 35 U.S.C. 112(b) presented by the Non-Final Rejection.

Allowable Subject Matter
Claims 1-20 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 1 as: “a first length between one of the shunt lines closest to the non-cell area and a boundary between the cell and non-cell areas in the first direction is less than a second length between two of the shunt lines that are adjacent to each other”, in combination with other limitations of the claim.
Re Claim 8: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 8 as: “a first number of the third conductive lines 
Re Claim 16: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 16 as: “a first interval between two adjacent shunt lines at each end of the cell area is greater than a second interval between other two adjacent shunt lines”, in combination with other limitations of the claim.
Re Claims 2-7, 9-15, and 17-20: Claims 2-7, 9-15, and 17-20 are allowed due to their dependency on a corresponding allowed independent Claims 1, 8, or 16.

The prior art of record include at least: Lee et al. (US 2019/0115358), Kim et al. (US 2018/0053768), Shim et al. (US 2012/0098050), Kim et al. (US 9,859,207), Cho et al. (US 2018/0261616), Akutsu et al. (US 2016/0079250), and Higashitani et al. (US 8,933,502).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov

Date: 09/02/21